Title: To John Adams from François Adriaan Van der Kemp, 20 September 1817
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 20 Sept 1817


Having in so long a time not received a word from Quincÿ, although I was freed from all anxiety about your wellfare mrs Guild and her amiable sister Catherine, both having informed me, that you continued to enjoy not only a hum cum dignitate, which would be nothing new—but all possible happiness that can fall to the share of human mind, while your excellent Lady’s gratification must have baffled the attempt—to express it, even had it been tried by John Quincÿ. I fear not that my scribbling shall be construed now as an intrusion, as I would have considered it, a few weeks past.
I see by the N-papers—that the secretary of state has left the paternal home, for Washington—to take possession of his high Station—and I do not hesitate to urge my Prognostics—which fulfillment I so long ago anticipated—now I have seen again from the N.papers, that your late friend Th. McKean had adopted the same opinion—and that you, my frend! So irresistible is the power of truth—have not hesitated—to publish it. Maÿ I not complain, that, for which I am now indebted to my son, you did not deem it proper—to send me these N.papers—more so, as you hêsitated not to bestow on me that favour, when you had received one of these, while I was at Quincy—and at Break-fast These Letters have raised the high opinion I fostered of McKean—and the praises—bestowed by my Daughter on his courtesy—would have induced me, to pay him a visit—when I should arrive at Philadelphia—yes—Sir! within a fortnight I go thither, mÿ Daughter returned in the latter part of Aug—but was after a few days so exhausted by too great mental and bodily exertions, that she alarmed us—but is now—god be praised!—recovered and acquires dayly new vigour. Mr Baste left me no excuse—He insisted—I should come, and see Him and my Children—"He would defray the expences of my journeÿ"—Thus as soon I have “secured our winter provisions and Seeds—” I shall take on the wing unexpected. we received a visit from Mr and mrs Guild—theÿ dined with us—and then returned to their happy N. England—Now three of the sisters have visited my humble cottage—a while after mr Beyerman pressed their steps—that young man may yet be of Service to his countrÿ.
When I receive once more a line from Quincy—I should wish to be informed, if your grandsons, whom I did see—when at your house in 1812—have made the same progress in Gr. Brittain, as they promised then—The appointment of J. A. Smith to the residency at the coûrt of St James by his Uncle is a high recommendation towards further promotion—as the Latter should not have risked his credit, if he has mistrusted his abilities. He has introduced by mr varick in my familÿ—and from that moment—I had conceived a favorable opinion of Him
It is mentioned—any where—in Plato’s writings—which I do not longer possess—that senates did inculcate the love of our enemies—I solicit you—to procure me this passage—Have you seen that edition of Macchiavelli in Milan in 12 vol—I should suppose it must contain more writings—than are found in our editions—that of mine is only of iv vol. 8o small print—yours—and if I am not mistaken, that is cambridge Library too is in 4 vol. in 4o.
Assure your Lady of my high respect—and recommend me with your usual kindness to her remembrance—while I remain / Dear and respected Sir: / your affectionate and obliged frend!


Fr. Adr. vanderkemp



P.S. I received—a few days past—a letter from a Dutch Lady—now at N. York, and returning to her countrÿ—and must send you a copÿ of her Treatise—"Peace Republican’s manual" if she did it not she has been persecuted and twice imprisoned—but her mind remains superior—and unconquerable.—Miss Cath Eliot waits me, the letter to my son is long since returned to Mr. Quincy—may I beg you to send for it?

